Citation Nr: 9913658	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  98-06 527A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, 
to include as due to an undiagnosed illness.

2.  Entitlement to service connection for stiff joints, to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for a skin rash, to 
include as due to an undiagnosed illness.

4.  Entitlement to an increased evaluation for a dysthymic 
disorder, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased evaluation for a cervical 
spine disorder, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased evaluation for a left knee 
disorder, currently evaluated as 10 percent disabling.

7.  Entitlement to an increased evaluation for a right knee 
disorder, currently evaluated as 10 percent disabling.

8.  Entitlement to a total disability evaluation based on 
individual unemployability and due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran had verified military service from October 1967 
to January 1969, from February 1975 to December 1976, from 
October 1980 to December 1987, and from December 1992 to June 
1994.  The veteran's most recent DD Form 214, verifying 
service from December 1992 to June 1994, reflects a total of 
nineteen years, one month, and eleven days of prior active 
service, and he is a recipient of the Southwest Asia Service 
Medal, with two stars.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  

The veteran also appealed the RO's January 1998 denial of 
service connection for duodenitis, but this benefit was 
granted in an April 1998 rating action.  The Board would 
point out that a statement from the veteran, received in May 
1998, appears to indicate his disagreement with the 
noncompensable (zero percent) evaluation for duodenitis 
assigned by the RO in the April 1998 rating action, and the 
RO should issue a Statement of the Case addressing this 
issue.  See 38 C.F.R. §§ 19.26, 20.201 (1998).

In his May 1998 Substantive Appeal, the veteran requested a 
VA Travel Board hearing.  However, in a form letter received 
by the RO in October 1998, the veteran withdrew his request 
for a hearing.  See 38 C.F.R. § 20.704(e) (1998).

The claim of entitlement to service connection for a sleep 
disorder, to include as due to an undiagnosed illness, will 
be addressed in the REASONS AND BASES section below.  The 
remaining issues on appeal will be addressed in the REMAND 
section of this decision.


FINDING OF FACT

There is no competent medical evidence of a nexus between the 
veteran's claimed sleep disorder, diagnosed as periodic limb 
movement disorder, and service.


CONCLUSION OF LAW

The claim of entitlement to service connection for a sleep 
disorder, to include as due to an undiagnosed illness, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1998).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998). 

In addition, service connection may be established for 
chronic disability resulting from an undiagnosed illness 
which became manifest either during active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more not later than 
December 31, 2001.  38 C.F.R. § 3.317(a)(1)(i) (1998).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for purposes of 
all laws in the United States.  38 C.F.R. § 3.317(a)(2-5) 
(1998).  

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving skin, headache, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b) (1998).

The initial question which must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  The veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual" that a claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Robinette v. 
Brown, 8 Vet. App. 69, 73 (1995).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to his claim, and the claim must fail.  See Grivois 
v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Savage v. Gober, 10 Vet. App. 488, 493 (1997); 
see Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 
Grottveit v. Brown, 5 Vet. App. at 93. 

The United States Court of Appeals for Veterans Claims 
(Court) has recently indicated that, alternatively, a claim 
may be well grounded based on application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b) (1998).  The Court held that the 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such a 
condition.  Savage v. Gober, 10 Vet. App. at 495-97.  That 
evidence must be medical, unless it relates to a condition 
that the Court has indicated may be attested to by lay 
observation.  Id.  If the chronicity provision does not 
apply, a claim may still be well grounded or reopened on the 
basis of 38 C.F.R. § 3.303(b) "if the condition is observed 
during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology."  Savage v. Gober, 10 Vet. App. at 498.

An August 1993 service medical record reflects that the 
veteran complained of trouble sleeping during the past week, 
and the assessment was sinusitis.  On his March 1994 Report 
of Medical History, the veteran reported frequent trouble 
with sleeping; however, his retirement examination report 
from the same date was negative for any sleeping disorders.

During his March 1995 VA psychiatric examination, the veteran 
complained that he was unable to sleep well at night.  The 
examiner rendered a diagnosis of an atypical organic brain 
disorder, possibly secondary to chemical exposure in the 
Persian Gulf region that could not be ascertained, but the 
examiner provided no commentary as to whether the veteran 
suffered from a sleeping disorder or whether such a disorder, 
if present, was related to the diagnosed disorder.  The 
veteran underwent VA sleep studies in June 1995, and the 
results were noted to be consistent with the diagnosis of 
periodic limb movement disorder.  A December 1995 treatment 
record from Wright-Patterson Air Force Base reflects 
continued complaints of poor nocturnal sleep.

In this case, the Board observes that a definitive diagnosis 
for the veteran's claimed sleep disorder, periodic limb 
movement disorder, has been rendered following sleep studies 
by the VA.  As such, 38 C.F.R. § 3.317 (1998) is not for 
application, and the veteran's claim may be considered only 
on a direct service connection basis.

However, there is no competent medical evidence of record 
indicating a nexus between the veteran's current sleep 
disorder, diagnosed as periodic limb movement disorder, and 
service.  The only evidence of record suggesting such a nexus 
is the veteran's lay opinion, as articulated in his February 
1998 Notice of Disagreement.  The Board would point out, 
however, that the veteran has not been shown to possess the 
medical expertise necessary to establish a nexus between a 
currently diagnosed disorder and service.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  Therefore, his lay 
contentions, alone, do not provide a sufficient basis upon 
which to find this claim to be well grounded.  See Grottveit 
v. Brown, 5 Vet. App. at 93.

A well-grounded claim must be supported by evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  Here, the veteran has not met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim for service 
connection for a sleep disorder is well grounded.  In the 
absence of competent medical evidence to support the 
veteran's claim, this claim must be denied as not well 
grounded.  Since this claim is not well grounded, VA has no 
further duty to assist the veteran in developing the record 
to support his claim.  See Epps v. Gober, 126 F.3d at 1467-68 
("there is nothing in the text of § 5107 to suggest that 
[VA] has a duty to assist a claimant until the claimant meets 
his or her burden of establishing a 'well-grounded' claim").

In the appealed January 1998 rating decision, the RO denied 
the veteran's claim for service connection for a sleep 
disorder on the merits, while the Board has denied this claim 
as not well grounded.  However, regardless of the basis of 
the RO's denial, the Board observes that the Court has held 
that when an RO does not specifically address the question of 
whether a claim is well grounded but, instead, proceeds to 
adjudication on the merits, "there is no prejudice to the 
appellant solely from the omission of the well-grounded-claim 
analysis."  Meyer v. Brown, 9 Vet. App. 425, 432 (1996). 

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to render the 
veteran's claim well grounded.  As such, there is no further 
duty on the part of VA under 38 U.S.C.A. § 5103(a) (West 
1991) to notify the veteran of the evidence required to 
complete his application for service connection for the 
claimed disability.  See McKnight v. Gober, 131 F.3d 1483, 
1484-85 (Fed. Cir. 1997).


ORDER

A well grounded claim not having been submitted, entitlement 
to service connection for a sleep disorder, to include as due 
to an undiagnosed illness, is denied.


REMAND

The veteran has applied for service connection for stiff 
joints and a skin rash, both to include as due to an 
undiagnosed illness.  As noted above, a critical 
determination in regard to both claims is whether the 
veteran's claimed disabilities are attributable to a known 
diagnosis or to an undiagnosed illness.  See 38 C.F.R. 
§ 3.317 (1998).  However, with regard to both issues, further 
medical clarification is necessary.  The veteran's November 
1997 VA general medical examination report refers to the 
veteran's subjective complaints of pain in the right 
shoulder, right elbow, right wrist, and right hand, but the 
examination report does not indicate whether these complaints 
are attributable to diagnosed disorders.  Additionally, the 
veteran's May 1996 VA skin examination report contains a 
diagnosis of a skin rash, but this report does not indicate 
whether this disorder is attributable to a known diagnosis, 
such as dermatitis or folliculitis.

While the veteran was afforded a VA examination in January 
1998 in conjunction with his claim for an increased 
evaluation for a dysthymic disorder, the Board observes that 
this examination is inadequate for rating purposes.  In the 
report of this examination, the examiner failed to assign a 
Global Assessment of Functioning (GAF) score and provided no 
information as to the nature and extent of social and/or 
occupational impairment resulting from this disability, 
except for the comment that the veteran "is not going to go 
back to his original functioning."  Information regarding 
the veteran's social and/or occupational impairment should be 
obtained through a new examination.

With regard to the claim for an increased evaluation for a 
cervical spine disorder, the Board observes that the veteran 
underwent a cervical epidural steroid injection in February 
1998, subsequent to his November 1997 VA examination 
addressing his cervical spine disability.  He has not been 
examined subsequent to this surgical procedure, and a further 
examination would be helpful so as to determine the nature 
and extent of his postoperative disability.

Furthermore, in November 1998, the Board received additional 
medical evidence from the veteran pertaining to his claims 
for increased evaluations for his left and right knee 
disorders, including an April 1998 report of surgery on the 
right knee.  In his attached statement, the veteran did not 
explicitly waive his procedural right to have the agency of 
original jurisdiction, here the Cleveland VARO, consider this 
evidence.  See 38 C.F.R. § 20.1304 (1998).  Moreover, the 
veteran's left and right knee disorders should be reexamined 
in light of the noted surgery.

The RO's determinations of the claims noted above could have 
a significant impact on the veteran's claim of entitlement to 
TDIU.  In this regard, the Board observes that the Court has 
held that if a determination on one issue could have a 
significant impact on the outcome of another issue, such 
issues are considered inextricably intertwined and must be 
decided together.  Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  

Therefore, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

1.  The RO should afford the veteran a VA 
psychiatric examination to address the 
nature and extent of his dysthymic 
disorder.  The RO should provide the 
examiner with the veteran's claims file 
prior to the examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  All necessary tests and 
studies should be conducted.  In 
rendering a diagnosis of the veteran's 
disability, the examiner should assign a 
GAF score and provide commentary 
regarding the extent of occupational 
impairment resulting from the veteran's 
service-connected psychiatric disability.  
All opinions and conclusions expressed 
should be supported by a complete 
rationale in a typewritten report.

2.  Then, the RO should schedule the 
veteran for a VA examination, with an 
appropriate examiner, to address the 
nature and extent of his cervical spine, 
right knee, and left knee disorders.  
This examination should also address the 
etiology, nature, and extent of the 
veteran's claimed stiff joints and skin 
rash.  The RO should provide the examiner 
with the veteran's claims file prior to 
the examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
All necessary tests and studies should be 
conducted.   In rendering diagnoses of 
the veteran's disabilities, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
veteran's service-connected disabilities 
render him unable to obtain and retain 
substantially gainful employment. 
Additionally, the examiner should provide 
diagnoses for any additional joint 
disability or skin rash noted upon 
examination.  If such disabilities are 
noted, the examiner should indicate 
whether any such joint or skin disability 
is attributable to a known diagnosis or 
to an undiagnosed illness.  All opinions 
and conclusions expressed should be 
supported by a complete rationale in a 
typewritten report.

3.  After completion of the above 
development, the RO should readjudicate 
the veteran's claims of entitlement to 
service connection for stiff joints, to 
include as due to an undiagnosed illness; 
service connection for a skin rash, to 
include as due to an undiagnosed illness; 
increased evaluations for a dysthymic 
disorder, a cervical spine disorder, and 
left and right knee disorders; and TDIU.  
If the determination of any of these 
claims remains unfavorable to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond before the case is 
returned to the Board.

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board does not intimate 
any opinion, either factual or legal, as to the merits of 
this case at this time.  No action is required of the veteran 
unless he is so notified by the VA. 



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

